DETAILED ACTION
Claims 1-7, 9-10, & 14-17 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2020 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-10, & 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7, 9-10, & 14-17 are drawn to a method for determining durations of a plurality of stages between events and determining efficiency and performance data as a function of the determined durations 
The limitations of determining durations of a plurality of stages between events and determining efficiency and performance data as a function of the determined durations and efficiency data to determine a schedule for patients and providing recommendations and/or control functions for the type of MDAS based on the MDAP under its broadest reasonable interpretation, covers:
Certain methods of organizing human activity
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) – similarly, the current claims in light of the specification encompasses managing personal behavior or relationships or interactions between people because the claims are directed to generating a schedule to most effectively utilize the technicians to perform a variety of different procedures and providing recommendations for the type of MDAS based on the procedure data.
Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements or combination of elements in the claims identified as: receiving metadata from a system, other than the abstract idea per se, amount to no more than a recitation of:
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Mere data gathering, e.g. see OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts 
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to a series of general purpose computers;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Mere data gathering, e.g. see OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer; and
Well-understood, routine, conventional activities previously known to the industry:
Collecting diagnosis data (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93);
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above:  Dependent claims 9-10 and 15 describe determining performance data and determining a schedule based on the data.  Dependent claim 15 recites associated performance data with a time period.  Dependent claim 17 recites to determining an activity map based on the data.  These merely encompasses the abstract idea of mathematical calculations and do not, when either view alone or in an ordered combination, add anything significantly more than the abstract idea(s).
Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements or combination of elements in the claims identified as: Dependent claims 2-7 and 15-16 recite collecting performance and efficiency data.  These additional elements amount to no more than a recitation of:
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Mere data gathering, e.g. see OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Mere data gathering, e.g. see OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
Well-understood, routine, conventional activities previously known to the industry:
Collecting performance and efficiency operator data (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93);
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10, & 14-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “providing recommendations and/or control functions for the type of MPAS based on the MDAP”.  The Examiner, however, asserts that the specification fails to provide disclosure as to providing recommendations for the type of MPAS based on the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7, 9-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tepper (US Patent Publication 20140004488) in view of Pedersen (US Patent Publication 20100179428) and Chua et al. (US Patent Publication 20100070327).
As per claim 1, Tepper teaches a method for determining efficiency and/or performance data for a Medical Data Acquisition Procedure (MDAP); performed by at least a first technician using at least a first Medical Data Acquisition System (MDAS), the method comprising: 
receiving first metadata obtained during performance of the MDAP using the MDAS by the first technician, including timestamp information relating to events that occurred during the MDAP (para. 87, 141: metadata collected includes time information relating to events during procedure); 
determining first durations of a plurality of predefined stages of the MDAP on the basis of the timestamp information, each stage being defined as an interval between predetermined events (para. 140: time durations for subtasks determined); and 
determining the efficiency and/or performance data as a function of the determined durations and determining efficiency data of the first technician as a function of the determined durations and predetermined efficiency data defined for the MDAP using the first MDAS (para. 173-180: efficiency and performance determined for operator using various data collected including time data);
receiving further metadata obtained during at least one prior performance of the MDAP using the MDAS by a respective second technician (para. 249: comparison amongst multiple operators);

providing recommendations and control functions for the type of MPAS based on the MDAP (para. 181-186: system provides feedback for use of an ultrasound system based on the procedure data; system also provides additional information such as control functions for the ultrasound system such as what ultrasound machine settings, or setting ranges, were supposed to be stored with each ultrasound image).
Tepper does not expressly teach receiving first Digital Imaging and Communications in Medicine (DICOM) metadata obtained during performance of the MDAP using the MDAS by the first technician, the DICOM metadata including timestamp information relating to events that occurred during the MDAP; receiving further DICOM metadata.
Pedersen, however, teaches to collecting images tagged with time data and determining time intervals (para. 12, 87).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the aforementioned features in Pedersen with Tepper based on the motivation of help train ultrasound operators on a wide-range of diagnostic subjects in a cost-effective, realistic, and consistent way (Pedersen – para. 8) 
Tepper and Pederson do not expressly teach determining a schedule for the patients to have the MDAP performed using the first MDAS based upon the performance data.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Chua with Tepper and Pederson based on the motivation of allowing the user to make better informed decision when entering patient appointments into a scheduling system (Chua – para. 15).
As per claim 2, Tepper, Pederson, and Chua teach the method of claim 1.  Tepper teaches wherein the predetermined efficiency data is generated based upon previously received DICOM metadata associated with performing the MDAP using the first MDAS by the first technician and at least one further technician (para. 176, 249, 252-253: previously received expert data used to compare operator data).
As per claim 3, Tepper, Pederson, and Chua teach the method of claim 1.  Tepper teaches wherein the timestamp information is extracted from the DICOM metadata to determine durations of each of the stages of the MDAP (para. 87, 141: metadata collected includes time information relating to events during procedure).
As per claim 4, Tepper, Pederson, and Chua teach the method of claim 3.  Tepper does not expressly teach wherein the stages include a preparation time interval, a performance time interval, a verification time interval, a contrast time interval, and a reconstruction time interval.
Pedersen, however, teaches to multiple tasks and tracking time intervals for each task (para. 116-117).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Tepper, Pederson, and Chua teach the method of claim 8.  Tepper and Pederson teach further comprising: determining further additional performance data for the first MDAS and at least one further MDAS as a function of the first performance data, the further DICOM metadata, the type of the MDAS, a type of the further MDAS, and the type of the MDAP (Tepper - para. 173-175, 180, 249: comparison amongst multiple operators using various factors including procedure type, machine type).
As per claim 10, Tepper, Pederson, and Chua teach the method of claim 9.  Tepper and Pederson do not expressly teach wherein the schedule is additional determined based upon the further performance data.
Chua, however, teaches to determining a schedule for patients undergoing imaging procedures based on historical performance data (para. 28-30).  Chau further teaches to collecting additional data to optimize the scheduling system (para. 27).
The motivations to combine the above mentioned references are discussed in the rejection of claim 8, and incorporated herein.
As per claim 14, Tepper, Pederson, and Chua teach the method of claim 1.  Tepper and Pederson do not expressly teach wherein the further performance data is associated with an on-table fraction indicating a time period when the first MDAS is being utilized to perform the MDAP.

The motivations to combine the above mentioned references are discussed in the rejection of claim 8, and incorporated herein.
As per claim 15, Tepper, Pederson, and Chua teach the method of claim 1.  Tepper teaches wherein performance data of a plurality of MDAS performing the Medical MDAP are determined and wherein the method further comprises: receiving second metadata obtained during the MDAP by a second MDAS, the second metadata including timestamp information relating to events that occurred during the MDAP using the second MDAS; and determining the performance data for each of the first and second MDAS based upon the first and second metadata (Fig. 5; para. 271: tracking of multiple operators using different imaging systems).
Tepper does not expressly teach receiving DICOM metadata.
Pedersen, however, teaches to collecting images tagged with time data and determining time intervals (para. 12, 87).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 16, Tepper, Pederson, and Chua teach the method of claim 15.  Tepper and Pederson do not expressly teach wherein the first and second DICOM metadata are associated with a common technician performing the MDAP using the first MDAS and the second MDAS.

The motivations to combine the above mentioned references are discussed in the rejection of claim 8, and incorporated herein.
As per claim 17, Tepper, Pederson, and Chua teach the method of claim 15.  Tepper and Pederson do not expressly teach further comprising: generating an activity map showing the MDAP performed by the first MDAS and the second MDAS relative to a time period.
Chua, however, teaches to outputting a schedule for display indicating procedures and times (para. 8, 21).
The motivations to combine the above mentioned references are discussed in the rejection of claim 8, and incorporated herein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tepper, Pedersen, and Chua as applied to Claim 4 above, and in further view of Boing (US Patent Publication (US Patent Publication 20040267575).
As per claim 5, Tepper, Pedersen, and Chua teach the method of claim 4.  Tepper, Pedersen, and Chua teach to the performance time interval is defined from a start of the first acquisition to an end of a last acquisition (Tepper - para. 141: time from starting a subtask until image is generated).

Boing, however, teaches to tracking different tasks of an imaging procedure including scheduled time, start time, examination, contrast time, and reconstruction (Fig. 5; para. 44-46).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Boing with Tepper, Pedersen, and Chua based on the motivation of providing information can be displayed for clinical personnel in a clear and concise manner (Boing – para. 12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tepper, Pedersen, and Chua as applied to Claim 2 above, and in further view of Resnick et al. (US Patent Publication 20160124949).
As per claim 6, Tepper, Pedersen, and Chua teach the method of claim 2, but do not expressly teach further comprising: receiving an input indicating a type of the MDAP performed by the first MDAS; and filtering the previously DICOM metadata for the indicated MDAP.
Resnick, however, teaches to filtering image data by searching for type via user input (para. 62-67).
.

Response to Arguments
Applicant’s arguments on pages 6-8 regarding claims 1-7, 9-10, & 14-17  being rejected under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant claims that:
The claimed invention not an abstract idea because it provides specific data for controlling the medical procedure that is performed by a Medical Data Acquisition System
Regarding A, the Examiner asserts that the recommendations and control functions determined from the abstract idea is not "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). Here, the recommendations and control functions is not specified. The recommendations and control functions are only output and the MDAS is never automatically controlled based on the recommendations and control functions. Finally, the recommendations and control functions may be manually programed by a human into the MDAS and thus are not integrated into the computer system performing the abstract idea.  Therefore, the Examiner asserts that the claims are directed to an abstract idea as described above.
The claimed invention contains additional limitations that are significantly more because they improve scheduling technology because current systems fail to provide necessary information to generate schedules.
Regarding B, the Examiner asserts that the limitations argued by Applicant as additional elements have been considered part of the abstract idea under Step 2A Prong One.  Therefore, these specific limitations are not subject to the analysis under Step 2A Prong Two and Step 2B.  The additional limitations in Claim 1 have been properly identified and addressed in the 101 rejection above.  Furthermore, the Examiner asserts that that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer.  Further, the problems the invention is attempting to solve are “provide the necessary information to generate efficiency information”.  (citing Spec. ¶ 2).  These are not technological problems, but business and human behavior problems.  The solution provided here has not been described or claimed as anything more than a generic use of existing technology performing based, purely conventional functions of a computer.  Therefore, the Examiner asserts that the claims as a whole are not directed significantly more than an abstract idea.
Applicant’s arguments on pages 8-9 regarding claims 1-7, 9-10, & 14-17  being rejected under 35 USC § 112a have been fully considered but they are not persuasive.
The Examiner asserts that although MDAS 110, 120, and 130 are different type – the specification only provides support for determining efficiency data based on the type of MDAS.  However, the specification only states that “the processor 310 may determine the MDAP and may provide recommendations and/or provide control functions for the MDAS 110, 120, 130 based on the MDAP” (See Applicant’s specification at para. 32).  Under the broadest reasonable interpretation, the Examiner has interpreted this limitation to cover providing recommendations and control functions based on the MDAP for the specific MDAS 110, 120, and 130 and not for the types of MDAS.  Therefore, the 112a rejection is maintained against claims 1-7, 9-10, & 14-17.
Applicant’s arguments on pages 9-11 regarding claims 1-7, 9-10, & 14-17  being rejected under 35 USC § 103 have been fully considered but they are not persuasive – see amended rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Jonathan Ng/Primary Examiner, Art Unit 3686